Exhibit 10.14(R)

Execution Version

FOURTEENTH AMENDMENT

TO SEARCH AND ADVERTISING SERVICES AND SALES AGREEMENT

This Fourteenth Amendment to Search and Advertising Services and Sales Agreement
(this “Fourteenth Amendment”) is entered into to be effective as of June 3, 2016
(“Fourteenth Amendment Effective Date”) by and between Yahoo! Inc., a Delaware
corporation (“Yahoo!”), and Microsoft Corporation, a Washington corporation
(“Microsoft”) (collectively the “Parties”).

WHEREAS, Yahoo! and Microsoft are parties to that certain Search and Advertising
Services and Sales Agreement, entered into as of December 4, 2009, as amended
(collectively, the “Agreement”); and

WHEREAS, Yahoo! and Microsoft desire to further amend the Agreement as set forth
herein

NOW, THEREFORE, in consideration of the mutual promises contained herein, the
parties agree as follows:

1.    Definitions.  Capitalized terms used but not defined herein have the same
meanings given in the Agreement.

2.        Background.  The intent of Section 2 of this Fourteenth Amendment is
to revise the Agreement to provide that Yahoo! will provide sales support for
both Premium Direct Advertisers and non-Premium Direct Advertisers in Hong Kong
and Taiwan (“Covered Markets”).

 

  a. Sales in the Covered Markets.

 

  i. Section 5.13 of the Agreement (as added in Section 3 of the Eleventh
Amendment to the Agreement) will not apply in the Covered Markets, and Yahoo!
will continue to provide sales support for Paid Search Services to Premium
Direct Advertisers in the Covered Markets.

 

  ii. Starting June 13, 2016, Yahoo! will start assuming sales responsibilities
for Paid Search Services to non-Premium Direct Advertisers that are located in
the Covered Markets, including order facilitation, account management, billing,
and support functions. Yahoo! will complete assuming such sales responsibilities
by June 30, 2016.

 

  iii. To effect the transition of such non-Premium Direct Advertisers with a
target completion date of June 30, 2016, Microsoft will perform the following
tasks: (1) end to end testing of the new code for the Core Platform so Yahoo! is
able to create insertion orders for Microsoft’s Paid Search Services (already
completed prior to the Fourteenth Amendment Effective Date); (2) initial
communication detailing the transition process and related timing to non-Premium
Direct Advertisers managed by Microsoft (including to any new non-Premium Direct
Advertisers added after the start of the notification period) (already completed
prior to the Fourteenth Amendment Effective Date); and (3) providing such
additional necessary and reasonable support for the transition process
including, without limitation, the system flag change for non-Premium Direct
Advertisers in the Covered Markets from Microsoft managed to Yahoo! managed
Customers. Notwithstanding the foregoing, Yahoo! is solely responsible for
communication with non-Premium Direct Advertisers to obtain such Customer’s new
payment instruments in order to enable the change in Customer status from
Microsoft managed to Yahoo! managed. For

 

1



--------------------------------------------------------------------------------

Execution Version

 

  clarity, if on June 30, 2016 there are non-Premium Direct Advertisers managed
by Microsoft that have been notified, but have not engaged with Yahoo! to
provide their new payment instruments to be set to Yahoo! managed in the Core
Platform then this may result in such non-Premium Direct Advertisers’ accounts
to be paused until payment instructions are received by Yahoo!.

 

  iv. Starting June 30, 2016, Sections 5.1-5.6, 5.9, 5.12 of the Agreement will
not apply in the Covered Markets.

 

  v. Starting June 30, 2016, in the Covered Markets Yahoo! will conduct
Marketing to both Premium Direct Advertisers and non-Premium Direct
Advertisers. Such Marketing will be consistent with the then-current
capabilities of the Paid Search Services in the Covered Market

 

  vi. In order to enable sales activity starting June 30, 2016, in the Covered
Markets Yahoo! will draft, in good faith consultation with Microsoft, locally
acceptable and commercially appropriate contract templates for Yahoo!’s sales of
the Microsoft Paid Search Services to Premium Direct Advertisers and non-Premium
Direct Advertisers and guidelines for Yahoo!’s sales team to use in connection
with such sales and which will be consistent with the functionality of
Microsoft’s Paid Search Services for the Core Platform and with the parties’
understandings regarding their respective risk allocation, roles, invoicing and
payment flows, and this Agreement generally. Yahoo! (or any third party acting
as the applicable sales force for Premium Direct Advertisers, as provided in
this Agreement) will be the contracting entity for contract templates used in
connection with sales to both Premium Direct Advertisers as well as to online,
self-service sales to non-Premium Direct Advertisers. The contract templates
will reflect any applicable mechanism agreed upon by Microsoft and Yahoo! to
enforce abuse of Microsoft’s Paid Search Services concerns against advertisers,
including the abuse concerns set forth in Section 5.12.3 of this Agreement.

 

  b. Transition Assistance in Covered Markets. To assist Yahoo! in assuming
sales responsibilities in the Covered Markets, Microsoft will provide Yahoo!
with CRM Data (other than credit card information) owned by Microsoft that is
associated with non-Premium Direct Advertisers that are located in the Covered
Market to the extent that Microsoft is able to do so under its agreements with
such Customers and applicable laws and regulations.

3.        CPP Ads. The parties agree to delete Section 6.5 of the Agreement in
its entirety so that any restrictions or payments related to CPP Ads will not
apply to Yahoo! as of the Fourteenth Amendment Effective Date. For clarity,
after the Fourteenth Amendment Effective Date, revenue from CPP Ads will be
included in Other Ad Revenues under Section 9.1.4.

4.        Bad Debt. Effective as of January 1, 2016, the parties agree that the
Bad Debt Rate for sales by Microsoft to non-Premium Direct Advertisers shall be
[*]% and the Bad Debt Rate shall not apply to Sales by Microsoft to Premium
Direct Advertisers. Therefore, as of January 1, 2016, amounts related to bad
debt for Premium Direct Advertisers shall not be deducted from any payments from
Microsoft to Yahoo!. The parties agree that [*]% of Net Revenues is attributable
to Premium Direct Advertiser and [*]% of Net Revenues is attributable to
non-Premium Direct Advertiser and therefore Microsoft will only deduct an amount
equal to the product of Net Revenues and Bad Debt Rate in excess of [*]% (which
is equal to [*]%) for [*]% of Net Revenues effective as of January 1, 2016. In
addition, within 30 days of the Fourteenth Amendment Effective Date Microsoft
shall pay Yahoo any and all excess amounts that

 

2

[*]   Indicates that certain information in this exhibit has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.



--------------------------------------------------------------------------------

Execution Version

 

may have been retained, deducted, withheld or calculated by Microsoft in
connection with payments to Yahoo using a Bad Debt Rate in excess of [*]% as
applied to Premium Direct Advertiser in January, February and March of 2016. For
clarity, nothing herein changes the methodology for determining the Bad Debt
Rate for sales by Yahoo!.

 

5. Notices. Section 20.5 of the Agreement shall be amended such that the notices
for Yahoo! shall be sent to:

Yahoo! Inc.

Attention: Marc Canabou

701 First Avenue

Sunnyvale, CA 94089

Telephone: (408) 349-3300

Telecopy: (408) 349-3510

with a copy to:

Yahoo! Inc.

11985 W. Bluff Creek Drive,

Playa Vista, CA 90094

Attention: Julie Hsu, Vice President and Deputy General Counsel

Telephone: (310) 907-2700

Fax: (310) 907-2701

6.        Miscellaneous. This Fourteenth Amendment will be governed and
construed, to the extent applicable, in accordance with the laws of the State of
New York, without regard to its conflict of law principles. This Fourteenth
Amendment may be executed in multiple textually identical counterparts, each of
which constitutes an original and all of which collectively shall constitute one
and the same instrument. This Fourteenth Amendment may be amended or modified
only by a written agreement that (a) refers to this Fourteenth Amendment; and
(b) is executed by an authorized representative of each party. This Fourteenth
Amendment binds the parties hereto and their respective personal and legal
representatives, successors, and permitted assigns. Except as expressly set
forth herein, the Agreement remains in full force and effect and this Fourteenth
Amendment does not alter, amend or change any of the other terms or conditions
set forth in the Agreement. To the extent of any conflict between this
Fourteenth Amendment and any provisions of the Agreement, this Fourteenth
Amendment shall control with respect to the subject matter hereof.

IN WITNESS WHEREOF, the parties by their duly authorized representatives have
executed this Fourteenth Amendment as of the Fourteenth Amendment Effective
Date.

 

YAHOO! INC.     MICROSOFT CORPORATION By:  

/s/ Marc Canabou

    By:  

/s/ Frederik van der Kooi

Name:   Marc Canabou     Name:   Frederik van der Kooi Title:   VP, Search
Products     Title:   CVP Advertising

 

[*]   Indicates that certain information in this exhibit has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.